[zentalis10-qq22020exhibi001.jpg]
Exhibit 10.3 [***] Certain information in this document has been excluded
pursuant to Regulation S-K, Item 601(b)(10). Such excluded information is not
material and would likely cause competitive harm to the registrant if publicly
disclosed. GREATER CHINA AMENDMENT TO THE SECOND AMENDED AND RESTATED LICENSE
AGREEMENT between Recurium IP Holdings, LLC, and Zeno Management, Inc. Dated:
May 19, 2020



--------------------------------------------------------------------------------



 
[zentalis10-qq22020exhibi002.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.
GREATER CHINA AMENDMENT TO THE SECOND AMENDED AND RESTATED LICENSE AGREEMENT
THIS GREATER CHINA AMENDMENT TO THE SECOND AMENDED AND RESTATED LICENSE
AGREEMENT (“Amendment”), dated May 19, 2020, by and between Recurium IP
Holdings, LLC (f/k/a Zeno Royalties & Milestones, LLC), a Delaware Limited
Liability Company (“LICENSOR”) and Zeno Management, Inc., a corporation
organized and existing under the laws of Delaware (“LICENSEE”) and shall only
become effective if and when Zentera Therapeutics (Cayman) Ltd. (“ZTCL”) Series
A financing has its initial closing (the “Effective Date”). LICENSOR and
LICENSEE may, from time-to-time, be individually referred to as a “Party” and
collectively referred to as the “Parties”. RECITALS WHEREAS, ZIP Pharma, Inc.
merged into LICENSEE, effective as of September 3, 2019; WHEREAS, LICENSOR and
LICENSEE entered into that certain Second Amended and Restated License
Agreement, dated September 6, 2019 (the “Agreement”); WHEREAS, LICENSEE entered
into each of those certain Amended and Restated Sublicense Agreements with each
of Zeno Alpha, Inc., Zeno Beta, Inc., K-Group Alpha, Inc. and K-Group Beta,
Inc., each dated September 6, 2019, each as amended by that certain Greater
China Amendment, dated as of the date hereof, (collectively, the “Sublicense
Agreements”); WHEREAS, each of Zeno Alpha, Inc., K-Group Alpha, Inc. and K-Group
Beta, Inc. entered into each of those certain Collaboration and License
Agreements with ZTCL and Zeno Beta, Inc. entered into that certain Option
Agreement for a Collaboration and License with ZTCL, each dated as of the date
hereof (collectively, the “Greater China Sublicense Agreements”); WHEREAS,
LICENSEE and ZTCL entered into that certain Option Agreement for Collaboration
and License, dated as of the date hereof and (the “Greater China Option
Agreement”); and WHEREAS, LICENSOR and LICENSEE desire to amend certain payment
terms in the Agreement with respect to milestone, royalty and sublicensing fee
payments to be made with respect to activities in the People’s Republic of
China, Macau, Hong Kong, and Taiwan (collectively, “Greater China”). NOW,
THEREFORE, in consideration of the mutual agreements and covenants set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which the Parties hereby acknowledge, the Parties, intending to be legally bound
hereby, agree to amend the Agreement as follows: AMENDMENT 1. Capitalized terms
used but not defined herein will have the meaning ascribed to them in the
Agreement. 2. First Amendment to the Agreement. Section 4.1.3 of the Agreement
is hereby replaced in its entirety with the following:



--------------------------------------------------------------------------------



 
[zentalis10-qq22020exhibi003.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.
“4.1.3 Sublicense Fees. In consideration of the licenses and rights granted to
LICENSEE hereunder, LICENSEE shall pay to LICENSOR the applicable percentage of
all Third Party Fees payable from any of LICENSEE’s and/or its Affiliates’
sublicensees, assignees and other transferees (including without limitation the
PRC Sublicensee but excluding any sublicensee, assignee or transferee that is an
Affiliate of LICENSEE immediately following the applicable sublicense,
assignment or transfer) (the “Sublicense Fees”) as set forth below. As used
herein, “Third Party Fees” means any and all consideration in any form provided
by sublicensees, assignees and other transferees (including without limitation
the PRC Sublicensee) hereunder for rights under the Licensed Technology related
to the Royalty & Milestone Products, excluding: (a) Royalties (which shall be
subject to Section 4.1.2 above); (b) reimbursement of actual research and
Development expenses for Royalty & Milestone Product; (c) manufacturing costs
for the Royalty & Milestone Product; (d) payments for prosecution, enforcement
or maintenance of any Licensed Technology; (e) Milestone Payments which are less
than the Milestone Payments due to LICENSOR hereunder, if for achievement of the
same Milestone event; and (f) any consideration received in connection with a
Change in Control of LICENSEE and/or its Affiliates. LICENSEE shall pay all
Sublicense Fees received during each Calendar Quarter within [***] following the
expiration of each such Calendar Quarter. All payments shall be accompanied by a
report that includes a calculation of all Sublicense Fees payable to LICENSOR
for the applicable Calendar Quarter. Sublicense Fees Percentage by LICENSOR’s
Product Family Equity Percentage of Third Party Fees By LICENSOR Ownership
LICENSOR’s Product [***] [***] [***] Family Equity Percentage of Third [***]
[***] [***] Party Fees For clarity, all sublicense fees due under the Agreement
resulting from activity concerning each and every sublicensee, assignee and
transferee of LICENSEE and/or its Affiliates anywhere in the Territory,
including the sublicensees pursuant to the Greater China Sublicense Agreements,
shall be determined pursuant to Section 4.1.3 as amended herein. 3. Second
Amendment to Agreement. Article 14 of the Agreement is hereby replaced in its
entirety with the following: “14. DISPUTE RESOLUTION/DAMAGES 14.1 General.
Except for disputes for which injunctive or other equitable relief is sought to
prevent the unauthorized use or disclosure of proprietary materials or
information or prevent the infringement or misappropriation of a Party’s
Intellectual Property Rights, the following procedures shall be used to resolve
any dispute arising out of or in connection with this Agreement. 2



--------------------------------------------------------------------------------



 
[zentalis10-qq22020exhibi004.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.
14.2 Meeting. Promptly after the written request of either Party, each of the
Parties shall appoint a designated representative to meet in person or by
telephone to attempt in good faith to resolve any dispute arising out of or
resulting from this Agreement (“Dispute”). If such designated representatives do
not resolve such Dispute within [***] of such written request, then the
Executive Officer of each Party shall meet in person or by telephone to review
and attempt to resolve such Dispute in good faith, and such Executive Officers
shall have [***] to attempt to resolve such dispute (such total [***] the
“Dispute Resolution Period”). If the Parties are unable to resolve a Dispute
within a Dispute Resolution Period then such Dispute shall be resolved in
accordance with Sections 14.3 and 14.4 or Section 14.5, as applicable. 14.3
Mediation. If the Parties are unable to resolve a Dispute (other than a Dispute
subject to Section 14.5) within a Dispute Resolution Period in accordance with
Section 14.2, then either Party may submit such Dispute (other than a Dispute
subject to Section 14.5) for resolution by mediation pursuant to the Center for
Public Resources Model Procedure for Mediation of Business Disputes as then in
effect. The mediation shall be conducted in San Diego County, California. At the
request of either Party, the mediator will be asked to provide an evaluation of
the Dispute and the Parties’ relative positions. Each Party shall bear its own
costs with respect to the mediation effort. The Parties shall have [***] to
attempt to resolve the dispute through mediation. 14.4 Arbitration. 14.4.1. Any
Disputes (other than a Disputes subject to Section 14.5) that are not resolved
by the Parties in accordance with Section 14.2 and 14.3 shall be submitted to
binding arbitration with the office of the American Arbitration Association
(“AAA”) in San Diego County, California in accordance with the then-prevailing
commercial arbitration rules of the American Arbitration Association. Such
Dispute shall be heard by a panel of three (3) arbitrators appointed in
accordance with such rules. 14.4.2. All such arbitration proceedings shall be
held in English and a transcribed record shall be prepared in English. The Party
submitting the Dispute to arbitration shall select the first of the three (3)
arbitrators and shall provide notice of the same at the time it submits the
Dispute to arbitration. The non-initiating Party shall then have [***] to select
the second arbitrator. Thereafter, the first and second arbitrators shall have
[***] to choose the third arbitrator. If no arbitrator is appointed within the
times herein provided or any extension of time which is mutually agreed upon,
the AAA shall make such appointment of the first two (2) arbitrators within
[***] of such failure who shall thereafter pick the third as set forth herein.
Each Party in any arbitration proceeding commenced hereunder shall initially
bear such Party’s own costs and expenses (including expert witness and
attorneys’ fees) of investigating, preparing and pursuing such arbitration
claim. The fees and expenses of the arbitrators, will be shared equally by the
Parties. Nothing in this Agreement shall be deemed as preventing either Party
from seeking injunctive relief (or any other provisional remedy) from any court
having jurisdiction over the Parties and the subject matter of the Dispute as
necessary to protect either Party’s name, Confidential Information, Intellectual
Property Rights or any other proprietary rights. If the Dispute involves
scientific or technical matters, each arbitrator chosen hereunder shall have
educational training and 3



--------------------------------------------------------------------------------



 
[zentalis10-qq22020exhibi005.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.
experience relevant to the field of pharmaceuticals. The award rendered by the
arbitrators shall be written, final and non-appealable, and judgment upon the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The prevailing Party shall be entitled to recover from the losing Party
the prevailing Party’s attorneys’ fees and costs. The arbitrator shall have the
right to apportion liability between the Parties, but will not have the
authority to award any damages or remedies not available under the express terms
of this Agreement. The arbitration award will be presented to the Parties in
writing, and upon the request of either Party, will include findings of fact and
conclusions of law. The award may be confirmed and enforced in any court of
competent jurisdiction. 14.5 Baseball Arbitration for Certain Sublicensing Fee
Related Disputes. In the event of any Dispute arising under Section 4.1.3
(including if the Parties fail to agree on apportionment of the amount of
proceeds that are and are not Sublicense Fees subject to Section 4.1.3), the
Parties shall submit such Dispute to mediation and binding baseball arbitration
pursuant to the mediation and baseball arbitration process set forth under this
Section 14.5. The purpose of the mediation and baseball arbitration shall be to
resolve only those issues that remain in dispute under Section 4.1.3 following
good faith negotiations within a Dispute Resolution Period in accordance with
Section 14.2. The mediation and baseball arbitration shall be conducted in San
Diego County, California under the applicable AAA rules (except as modified by
this Section 14.5 below) and the proceedings shall be held in English. Each
Party shall bear its own costs with respect to the mediation and baseball
arbitration proceedings and share the cost of the Third Party Expert (defined
below). 14.5.1. Any Dispute arising under Section 4.1.3 that the Parties are
unable to resolve within a Dispute Resolution Period in accordance with Section
14.2 shall, on the written request of either Party, be submitted to a Third
Party expert (a “Third Party Expert”) mutually acceptable to the Parties having
relevant expertise with respect to the Dispute and who is independent,
conflict-of-interest-free, and not affiliated or consulting with either Party or
its Affiliates, (or in the event that the Parties fail to agree on the selection
of such Third Party Expert within [***] of the submission of such matter to
resolution in accordance with this Section 14.5, by an appropriately qualified,
independent, conflict-of-interest-free individual not affiliated or consulting
with either Party or its Affiliates, and appointed by AAA). The Parties shall
use reasonable efforts to mutually agree on the Third Party Expert within [***]
after either Party designates the Dispute for resolution under this Section
14.5. The Third Party Expert shall initially attempt to resolve the Dispute
through non-binding mediation. At the request of either Party, the mediator will
be asked to provide an evaluation of the Dispute and the Parties’ relative
positions. If the Third Party Expert is unable to resolve the Dispute through
non-binding mediation within [***] of submission of such Dispute to mediation,
the Dispute will, upon the written request of either Party, be resolved through
Section 14.5.2. 14.5.2. Within [***] days of completion of non-binding
mediation, each Party will deliver to both the Third Party Expert and the other
Party a detailed written proposal setting forth its proposed terms for the
resolution of the Dispute (the “Proposed Terms”) and a memorandum (the “Support
Memorandum”) in support thereof, not exceeding [***] in length each. The Parties
will also provide the Third Party Expert with a copy of this Agreement, as
amended through such date. Within [***] 4



--------------------------------------------------------------------------------



 
[zentalis10-qq22020exhibi006.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.
after receipt of the other Party’s Proposed Terms and Support Memorandum, each
Party may submit to the Third Party Expert (with a copy to the other Party) a
response to the other Party’s Proposed Terms and Support Memorandum, such
response not exceeding [***] in length. Neither Party may have any other
communications (either written or oral) with the Third Party Expert; provided
that the Third Party Expert may, in its discretion, convene a hearing to ask
questions of the Parties and hear oral argument and discussion regarding each
Party’s Proposed Terms and Support Memorandum and response to the other Party’s
Proposed Terms and Support Memorandum, at which time each Party shall have an
agreed upon time to argue and, if requested by the Third Party Expert, present
witnesses in support of its Proposed Terms. 14.5.3. Within [***] after the Third
Party Expert is appointed, the Third Party Expert shall select one of the two
Proposed Terms (without modification) provided by the Parties which most closely
reflects a commercially reasonable interpretation of the terms of this
Agreement. In making its selection, (i) the Third Party Expert shall only have
the authority to accept one or the other Party’s Proposed Terms and shall not
modify the terms or conditions of either Party’s Proposed Terms nor shall the
Third Party Expert combine provisions from both Proposed Terms and (ii) the
Third Party Expert shall consider the terms and conditions of this Agreement,
the relative merits of the Proposed Terms, the Support Memorandums and, if
applicable, the oral arguments of the Parties. Subject to the foregoing, the
Third Party Expert shall make its decision known to both Parties as promptly as
possible by delivering written notice to both Parties. The decision of the Third
Party Expert shall be final and binding on the Parties, and specific performance
may be ordered by any court of competent jurisdiction. 14.6 Confidentiality of
Disputes. The existence, content and/or results of any Dispute, as well as any
mediation or arbitration proceedings conducted under this Section 14, shall be
the Confidential Information of both Parties.” 4. Greater China Milestones and
Royalties. For all Product Families sublicensed to ZTCL under the Greater China
Sublicense Agreements or the Greater China Option Agreement, all milestone and
royalty payments due under the Agreement resulting from activity anywhere in the
Territory shall be determined pursuant to this Amendment, notwithstanding
anything to the contrary in Sections 4.1.1 or 4.1.2 of the Agreement. 5. Any
Milestone First Accrued Outside Greater China. For any Product Family that is
sublicensed to ZTCL under the Greater China Sublicense Agreements or the Greater
China Option Agreement, if a Milestone under Section 4.1.1 of the Agreement is
achieved in the Territory outside of Greater China before it is achieved in
Greater China, the corresponding Milestone Payment in Section 4.1.1 of the
Agreement shall be due to LICENSOR and, if and when, the corresponding Greater
China Milestone (as defined in Paragraph 7 of this Amendment) is achieved no
Greater China Milestone Payment (as defined in Paragraph 7 of this Amendment)
shall be due to LICENSOR. 6. Any Milestone First Accrued Inside Greater China.
For any Product Family that is sublicensed to ZTCL under the Greater China
Sublicense Agreements or the Greater China Option Agreement, if a Greater China
Milestone under Paragraph 7 of this Amendment is achieved in Greater China
before the corresponding Milestone is achieved in the Territory outside of
Greater China, the Greater China Milestone Payment in Paragraph 7 of this
Amendment shall be due to LICENSOR as set forth in 5



--------------------------------------------------------------------------------



 
[zentalis10-qq22020exhibi007.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.
Paragraph 7 and, if and when, the corresponding Milestone in Section 4.1.1 of
the Agreement is achieved in the Territory outside of Greater China, the
corresponding Milestone Payment due to LICENSOR under Section 4.1.1 of the
Agreement shall be due as set forth therein, provided that the amount due under
Section 4.1.1 of the Agreement for the milestone achieved in the Territory
outside of Greater China shall be reduced by the amount previously paid for the
corresponding Greater China Milestone Payment. 7. Greater China Milestone
Payments. LICENSEE shall notify LICENSOR as soon as practicable upon achievement
by ZTCL (or its sublicensee) of each milestone set forth in the applicable table
below (each, a “Greater China Milestone”). In further consideration of the
licenses and rights granted to LICENSEE, within [***] days of achievement of
each Greater China Milestone set forth in the applicable table below, LICENSEE
shall pay to LICENSOR the corresponding creditable and non- refundable milestone
payment (each, a “Greater China Milestone Payment”) as determined on a Product
Family-by-Product Family basis according to Recurium Equity, LLC’s (“Recurium
Equity”) aggregate direct and/or indirect equity ownership percentage (on a
fully diluted basis) of ZTCL or the furthest downstream Affiliated Sublicensee
of the applicable Product Family in the case of a Product Family that has been
further sublicensed by ZTCL to an Affiliated Sublicensee (the applicable
percentage with respect to a Product Family is referred to herein as “Recurium’s
Product Family Equity”) at the time such Greater China Milestone is achieved by
ZTCL or its sublicensee (or with respect to Royalties under Paragraph 8, at the
time the applicable Net Sales are made), as set forth below; provided that any
sales by Recurium Equity of direct or indirect equity of ZTCL owned by Recurium
Equity as of the Effective Date shall be disregarded for purposes of the
foregoing calculations, such that Recurium Equity cannot unilaterally reduce its
ownership percentage. (For example, if Recurium Equity’s equity ownership
percentage of LICENSEE is [***] and LICENSEE’s equity ownership percentage of
ZTCL is [***], then Recurium’s Product Family Equity with respect to such
Product Family would be [***] (i.e., [***] multiplied by [***]).) (a) If
Recurium’s Product Family Equity is less than [***] with respect to an
applicable Product Family: MILESTONE MILESTONE PAYMENT (1) Upon Commencement of
the first Phase II Clinical Trial in [***] Greater China for a Royalty &
Milestone Product in such Product Family* (2) Upon Commencement of the first
Phase III Clinical Trial in [***] Greater China for a Royalty & Milestone
Product in such Product Family* (3) Upon the first NDA Filing Acceptance in
Greater China for a [***] Royalty & Milestone Product in such Product Family*
(4) Upon obtaining Regulatory Approval in Greater China for the [***] first
indication of a Royalty & Milestone Product in such Product Family* 6



--------------------------------------------------------------------------------



 
[zentalis10-qq22020exhibi008.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.
MILESTONE MILESTONE PAYMENT (5) Upon obtaining Regulatory Approval in Greater
China for [***] each additional indication of a Royalty & Milestone Product in
such Product Family** *such Greater China Milestone shall only be payable once
per Product Family. **such Greater China Milestone shall only be payable once
per each indication. (b) If Recurium’s Product Family Equity is not less than
[***], but no greater than [***] with respect to an applicable Product Family:
MILESTONE MILESTONE PAYMENT (1) Upon Commencement of the first Phase II Clinical
Trial in [***] Greater China for a Royalty & Milestone Product in such Product
Family* [***] (2) Upon Commencement of the first Phase III Clinical Trial in
Greater China for a Royalty & Milestone Product in such Product Family* [***]
(3) Upon the first NDA Filing Acceptance in Greater China for a Royalty &
Milestone Product in such Product Family* [***] (4) Upon obtaining Regulatory
Approval in Greater China for the first indication of a Royalty & Milestone
Product in such Product Family* [***] (5) Upon obtaining Regulatory Approval in
Greater China for each additional indication of a Royalty & Milestone Product in
such Product Family** *such Greater China Milestone shall only be payable once
per Product Family. **such Greater China Milestone shall only be payable once
per each indication. (c) IF Recurium’s Product Family Equity is greater than
[***] at the time ZTCL achieves any specific Greater China Milestone, no
payments will be due resulting from such Greater China Milestone. (d) For the
avoidance of doubt and notwithstanding anything to the contrary herein: (i)
payment of a Greater China Milestone by a sublicensee, assignee or other
transferee of, or Third Party retained by, LICENSEE shall be deemed to have been
satisfied by LICENSEE for purposes of this Paragraph 7; and (ii) if a clinical
trial is designed to accomplish the end point of both a Phase II Clinical Trial
and a Phase III Clinical Trial, then (A) the Greater China Milestone Payment
under (1) above for Commencement of the Phase II Clinical Trial will only be due
at the 7



--------------------------------------------------------------------------------



 
[zentalis10-qq22020exhibi009.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.
Commencement of such combined trial and (B) the Greater China Milestone Payment
under (2) above, for Commencement of the Phase III Clinical Trial will only be
due upon the filing for Regulatory Approval of a Royalty & Milestone Product in
Greater China or at the commencement of the necessary subsequent trial required
to file, whichever comes first. For the sake of clarity, in the case of (B) in
the preceding sentence, LICENSEE must also pay the Greater China Milestone
Payment due under (3) above, when due. 8. Greater China Royalties. In
consideration of the licenses and rights granted to LICENSEE hereunder, LICENSEE
shall pay to LICENSOR a royalty equal to the Royalty Percentage of Net Sales of
Royalty & Milestone Product by ZTCL (and its sublicensees) during the Royalty
Term (collectively, “Royalties”). As used herein, “Royalty Percentage” means a
percentage, as determined by Recurium’s Product Family Equity, as set forth
below. Recurium’s Product Family Equity Above [***] [***] Below [***] Royalty
Percentage [***] [***] [***] 9. Quarterly Payments. LICENSEE shall pay to
LICENSOR the applicable Royalties within [***] days following the expiration of
each Calendar Quarter after the date of the First Commercial Sale in Greater
China. Royalties will be payable on a country-by-country (or region-by-region)
and Royalty & Milestone Product-by-Royalty & Milestone Product, basis commencing
as of the First Commercial Sale of a Royalty & Milestone Product in each country
(or region) until the expiration of the Royalty Term for such Royalty &
Milestone Product in each country (or region). 10. Reports. All payments of
Royalties shall be accompanied by a report that includes reasonably detailed
information regarding a total monthly sales calculation of Net Sales of Royalty
& Milestone Product (including all Deductions) and all Royalties payable to
LICENSOR for the applicable Calendar Quarter (including any foreign exchange
rates employed). 11. Anti-Stacking. Royalties may be reduced with respect to Net
Sales in a particular country (or region) in Greater China by deducting [***] of
any and all royalties paid by LICENSEE, its Affiliates and/or sublicensees to
any Third Party for the Royalty & Milestone Product in such country (or region),
up to a maximum reduction of [***] in the aggregate of the Royalties owing for
Net Sales in such country (or region) for: (i) any license that LICENSEE or its
Affiliates or their sublicensees determines in good faith would be prudent to
obtain given the potential to resolve or avoid any claims that any Royalty &
Milestone Product infringes or misappropriates the Intellectual Property Rights
of any Third Party in such country (or region); (ii) any final, unappealed
judgment awarded against LICENSEE, its Affiliates or sublicensees for damages
for infringement of Third Party Intellectual Property Rights with respect to Use
of a Royalty & Milestone Product in such country (or region); or (iii) any
license for technology that is necessary to Develop or Commercialize a Royalty &
Milestone Product in such country (or region). LICENSEE shall use Commercially
Reasonable Efforts to minimize any such royalties or other payments to Third
Parties on account of sales of Royalty & Milestone Products hereunder. 12.
Combination Products. In the event that a Royalty & Milestone Product is
Commercialized in Greater China in combination with one or more products which
are themselves not Royalty & Milestone Products under this Agreement for a
single price, the Net Sales for such Royalty & Milestone Product shall be
calculated by [***]. If the fair market value for any product sold in
combination with a Royalty & Milestone Product in Greater China cannot be
reasonably determined, the price attributed to such 8



--------------------------------------------------------------------------------



 
[zentalis10-qq22020exhibi010.jpg]
[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.
product will be based on the relative cost of goods for such product, as
determined in accordance with GAAP. In addition, in the event that a Royalty &
Milestone Product is sold in Greater China with any other product(s) or if any
giveaways, discounts, rebates or charge-backs (whether as part of a customer
loyalty, bundling or “loss leader” program, or otherwise) are provided for a
Royalty & Milestone Product to promote or sell other products or otherwise, the
Net Sales for such Royalty & Milestone Product shall be no less than the fair
market value of such Royalty & Milestone Product on a stand- alone basis
(excluding any such discounts, rebates or charge-backs). 13. Downstream
Sublicense Fee Disputes. LICENSOR hereby acknowledges and agrees that, in the
event that a dispute arises concerning Sublicense Fees under a. any Sublicense
Agreements, it acknowledges and agrees that to the extent it participates in any
such dispute brought pursuant to Section 14.5 of the applicable Sublicense
Agreements, (i) it will comply with the provisions of Sections 14.5 and 14.6 of
the applicable Sublicense Agreement and (ii) it will be bound by any binding
baseball arbitration proceeding brought pursuant to Section 14.5 of the
applicable Sublicense Agreement; or b. any of the Greater China Sublicense
Agreements or the Greater China Option Agreement, it acknowledges and agrees
that to the extent it participates in any such dispute brought pursuant to
Section 16.5 of the applicable Greater China Sublicense Agreements or the
Greater China Option Agreement, (i) it will comply with the provisions of
Sections 16.5 and 16.6 of the applicable agreement and (ii) it will be bound by
any binding baseball arbitration proceeding brought pursuant to Section 16.5 of
the applicable Greater China Sublicense Agreements or the Greater China Option
Agreement. 14. General Provisions. Article 15 of the Agreement is incorporated
herein by reference in its entirety. [Signatures on next page] 9



--------------------------------------------------------------------------------



 
[zentalis10-qq22020exhibi011.jpg]
IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the
Effective Date. LICENSOR: LICENSEE: RECURIUM IP HOLDINGS, LLC ZENO MANAGEMENT,
INC. By: /s/ Ned A. Israelsen By: /s/ Anthony Y. Sun, M.D. Ned A. Israelsen
Anthony Y. Sun, M.D.



--------------------------------------------------------------------------------



 